Title: To James Madison from Joseph H. Hawkins, 14 February 1813
From: Hawkins, Joseph H.
To: Madison, James


Dear Sir,Lexington Feby. 14 1813
I can scarcely hope you will trouble yourself with a serious perusal of this letter. Not that I can for a moment believe you wanting in a proper regard to the communication of a fellow Citizen however humble his Sphere in life. But because it is on a subject upon which a Young and inexperienced Man can suggest nothing new; nothing perhaps worthy your consideration.
Let the present important and critical situation of our Country be my appology for obtruding on the president some reflections upon our present and late proposed military establishment.

Every real American will now unite heart & hand in the vigorous prosecution of the War. The Spirit of the nation is now roused—its blood is up—its sinews stiffened. A few more disasters—a few more defeats and I very much fear all will be relaxed.
And however painful the admission yet every candid mind must admit that should the present war be hereafter prosecuted with feebleness and inefficiency—disaffection—distraction—disunion—will follow—the cause of Republicanism will be lost. Our fathers will have bled and died for us in Vain. How to avert this eventful destiny—this dreadful Convulsion—this wreck of all most dear to America necessarily presents itself to the enquiring mind.
If a vigorous prosecution of the war will avert these evils, then how can this object be most speedily and effectively accomplished?
Is it to be done by Militia?
Is it to be done by Short enlistments?
Is it to be done by temporary expedients?
To these enquiries I answer No, without the fear of Contradiction.
In this response I am fully supported by the prophetic admonitions of our dead Washington.
If any other authority were wanting it can be found in dear bought experience during our revolutionary struggle, and if the history of other Countrys and other times were consulted these temporary projects in defensive war would be deemed wholly ineffective. But in the prosecution of an offensive War—a war of invasion and Conquest upon the enemies territory they are perfectly chimerical. So long then as we shall att[e]mpt to wage the present war against the British possessions with Militia or any other discription of force upon short enlistments—or by any temporary expedients—So long will disaster and disgrace follow—So long will the best blood of our land uselessly flow. Sons shall live to upbraid their Country for loss of Sires untimely slain—and the rising race shall be told and feel that our republican government was incompetent to the protection of its best rights—rights too dear to be yielded by the most feeble nation of the Earth.
You will perhaps deem these speculations visionary—would to God I could believe the future destinies of this republic will prove them so.
Had Government now at her Command the Competent and proper discription of force—with what facility—with what proud glory would she make our enemies bite the dust—with what humiliation would domestic traitors and those now insidiously working a dissolution of the Union be made to hide themselves from the scoff and scorn of good men.
Will the late measures of Congress give us this force? I fear not—The term of service is too short. Should not one Campaign effect the whole purposes of Government, just as our troops will become qualified for the toils and duties of the Camp they will be disbanded. A new levy of raw and inexperienced troops (if they can be then had) must supply their place—and yet another—perhaps another Campaign of this discription may be found incompetent to effect the grand objects of the War.
The evils to which such a force as this would subject the invading power are Countless. I will not give myself the labour to enumerate or you the trouble to read them. They must long since have been presented to your mind in a point of view much more strong than I can present them.
If therefore any plan just in its operation can be devised which would in a short period give Government the Command of an adequate effective force to serve during the war or for five years—Should not this plan be adopted?
That the National Legislature who now wield the present and future destinies of this Nation have not devised and put in execution this plan seems to me most strange.
I am well aware that the Executive of the United States have had in all their war views & measures to contend with difficulties almost overwhelming. Had the Legislative department been united & gone hand in hand with the Executive all would now have been well—past disa[s]ters would have fallen upon our enemy instead of ourselves. Notwithstanding this division and disaffection in Congress—I had fondly hoped the present Session would have adopted measures calculated to produce a permanent force adequate to every purpose defensive or offensive. In this hope I am now decieved. I do not deem it rash to conclude that the temporary expedients adopted at the present Session of Congress will twelve months hence leave us nearly where we now are as to offensive measures. But in this prediction God grant I may also be decieved. The principle object of this letter was to bring before you a measure which the last Legislature of Kentucky had under Consideration.
Viewing the importance of substituting permanent troops in leiu of Militia the house of Representatives at their last Session passed the enclosed bill with scarcely a dissenting voice—and which was lost in the Senate by one vote only.
The bill you will perceive contemplated raising four regiments of Kentucky troops to serve during the war or five years—The raising of which it was presumed would have produced almost an entire exemption of this state from future calls on the Militia.
Had this measure been adopted by the Legislature and recieved the Sanction of Congress, my firm conviction is that the whole four regiments could have been filled in Six Months.
The bill in detail is no doubt liable to objections—and those inimical to the republican cause and the present administration would clamour against its principles. But if in times like these slight or even plausible objections are to defeat important measures—our Cause is lost.

It has given myself and many others ardent for the successful issue of our present struggle much concern that a single vote in the Senate defeated the passage of this bill.
And so far as the subject has been mentioned and understood in the Cou[n]try—the success of this measure would have met the general approbation and support of the people.
There is in Kentucky subject to Militia duty about 55,000 men. Had the proposed measure been carried into effect it would have enabled this State to have kept in the field 4,000 men for five years or during the war.
It would be insulting your understanding to attempt to shew the great preference to this discription of troops over Militia or men engaged to serve twelve months only.
Taking it for granted that the manner of raising the men is not so objectionable as to induce an entire abandonment of the principle, the only enquiry necessary to be made is Could the troops have been raised in a short period under the provisions of this bill?
There is not the least doubt on my mind but they could—and in this opinion I am supported by the general Voice of the Country. The principle of exemption would at once have Converted every man in the state subject to Militia duty into a recruiting officer.
Not only their personal exertions and influence but their dollars would have been contributed to induce the poorer young men of the Country into service.
There is no doubt but almost every Militia man of the state could have raised and would have gladly contributed fifty dollars to be exempt from service for five years or during the war.
Half this sum advanced by each of the ten persons furnishing a substitute in addition to the pay and emoluments allowed by the General Govt. would have held out ample inducement to this service.
The patriotism and wealth of the whole State would have been excited and used to induce enrollments. Men above forty five & not subject to Militia duty would warmly have embraced this opportunity of manifesting that love of Country which animates and sweetens the declining years of a real patriot. Deemed a state establishment and viewed more as a voluntary corps than ordinary recruits in the regular army—it would have excited much interest and state pride.
That jealousy and hatred which now exists and which the enemies of Government have & will continue to excite against recruiting officers upon the present establishment would not have been felt or experienced in the enrollments contemplated by this bill.
The Regiments could have been officered by men of the first talents and standing of the Country. And rest assured the recruiting Service never will succeed in the western Country with respectable men until the officers appointed to command them, can also command the esteem and affections of the people.
The peculiar and happy trait in the character of our people and Government is that in time of peace a standing army is viewed with abhorrence. Hence at the commencement of the present war you found so few men of talents presenting themselves for military promotion.
But upon a state establishment such as is proposed by the enclosed bill I scarcely know a man of talents and standing in the State who would not have felt proud on being enrolled among the officers of this Corps. It is also worthy of remark that under such a regulation those only who could be best spared from home would have been called into this service. Young enterprising men without the cares and responsibility of a family would principally have composed this force—An advantage incalculable to the great body Yeomanry and labourers throughout the United States.
I could present to your consideration many views of this subject interesting to myself but perhaps very dry to you.
Should you approbate the principles Contained in this bill I have no doubt you could induce Congress to pass a permissive bill, authorising the States to furnish under proper restrictions—men to serve for five years or during the war in lieu of their Militia.
Should such a bill pass Congress embracing the principle of exemption in the enclosed—even tho’ the power of appointing Officers should be retained by the Genl. Govemt. I have no doubt you would in a few Months Command a force adequate to all the better purposes of Government and the entire defeat of our enemies.
If however there would be mischiefs in the adoption of such a measure by Congress which I cannot now foresee—when presented to my view I shall be ready to retract my errors upon this subject.
The good of our Country has induced this letter—and I feel conscious that however unimportant the reflections of the writer you will feel and treat this important subject as an able and virtuous president ought.
Although I have thus candidly expressed my disapprobation to the period of service recently authorised by Congress—I have determined to go into this or any other service of the U States—in which my friends at Washington will deem me useful—and shall perhaps continue in service until my Country has no further use for me.
This will I hope at once convince you there is no remark in this letter prompted by feelings you will condemn or will not duly appreciate.
Your private Secretary Mr. Coles is one of my early and most valued friends. Should you deem the enclosed bill worthy publication in the National Intelligencer let me so far impose on his goodness as to have it done, stating that it passed the house of representatives of Kentucky by a very large Majority and was lost in the Senate by one vote only.

With my best wishes for your personal happiness accept assurances of my highest confidence & esteem. Yr fellow Citizen,
Jos: H Hawkins
